Citation Nr: 1308666	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  08-30 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability, including lumbar strain. 

2.  Entitlement to service connection for a right knee disability, including strain and patellofemoral syndrome. 

3.  Entitlement to service connection for a left knee disability, including strain and patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006. 

This case came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The claims file was thereafter transferred to the RO in Portland, Oregon. 

In September 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In December 2010, these matters were remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In December 2010, these matters were remanded to afford the Veteran VA examinations pertaining to the nature and etiology of his claimed disabilities.

The Veteran was scheduled to attend VA examinations on January 14, 2011; however, he failed to appear.

In April 2012, the Veteran's appeal was recertified to the Board.

In a VA Form 21-4138 signed by the Veteran in May 2012, he indicated that he had contacted the VA Medical Center (VAMC) to reschedule his VA examinations as he had a college final on the same day; however, he was told that the examination could not be rescheduled without contacting the scheduling authority.  The Veteran stated that he is willing and able to report for an examination as long as it does not conflict with his college examinations.  Such statement was received by the RO in July 2012 and was received by the Board in September 2012.  

VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause, the original claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.

In light of the Veteran's conflict with the prior VA examinations, his good faith attempts to reschedule the VA examinations, and his assurance that he is willing and able to attend VA examinations, the Board finds that good cause has been shown to warrant rescheduling the Veteran's VA examinations.  

In light of these matters being remanded, associate with the claims folder or Virtual VA updated treatment records from the Portland VAMC for the period from December 24, 2010.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA updated treatment records from the Portland VAMC for the period from December 24, 2010.

2.  Schedule the Veteran for a VA joints examination with a physician with appropriate expertise to determine the nature and etiology of his claimed right and left knee disabilities.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should provide an opinion as to the following:

a)  whether a right knee disability is at least as likely as not (a 50% or higher degree of probability) due to service or any incident therein;

b)  whether a left knee disability is at  least as likely as not (a 50% or higher degree of probability) due to service or any incident therein;

c)  whether a right knee disability is at least as likely as not (a 50% or higher degree of probability) proximately due to service-connected right foot pes planus;

d)  whether a left knee disability is at least as likely as not (a 50% or higher degree of probability) proximately due to service-connected right foot pes planus;

e)  whether a right knee disability is at least as likely as not (a 50% or higher degree of probability) aggravated (made permanently worse beyond the natural progression of the disease) by service-connected right foot pes planus?  If so, please identify the permanent and measurable increase in the severity of right knee disability that is attributed to service-connected right foot pes planus; 

f)  whether a left knee disability is at least as likely as not (a 50% or higher degree of probability) aggravated (made permanently worse beyond the natural progression of the disease) by service-connected right foot pes planus?  If so, please identify the permanent and measurable increase in the severity of left knee disability that is attributed to service-connected right foot pes planus.

If opinions cannot be rendered without resorting to speculation as to the etiology of his right and left knee disabilities, the examiner should discuss in detail why opinions cannot be offered.  A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

3.  Schedule the Veteran for VA spine examination with a physician with appropriate expertise to determine the nature and etiology of his claimed low back disability.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should provide an opinion as to the following:

a)  whether a low back disability is at least as likely as not (a 50% or higher degree of probability) due to service or any incident therein;

b)  whether a low back disability is at least as likely as not (a 50% or higher degree of probability) proximately due to service-connected right foot pes planus;

c)  whether a low back disability is at least as likely as not (a 50% or higher degree of probability) aggravated (made permanently worse beyond the natural progression of the disease) by service-connected right foot pes planus?  If so, please identify the permanent and measurable increase in the severity of low back disability that is attributed to service-connected right foot pes planus.

If opinions cannot be rendered without resorting to speculation as to the etiology of his low back disability, the examiner should discuss in detail why opinions cannot be offered.  A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

4.  Upon completion of the above, the Veteran's claims of service connection should be readjudicated pursuant to 38 C.F.R. §§ 3.303, 3.310.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


